Citation Nr: 1416014	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1994 to April 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that increased the rating for low back disability to 20 percent, effective July 26, 2010.  The case was before the Board in November 2011, when it was remanded for a Travel Board hearing.  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.
 
The matter is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) appear to be met, the Board finds that further development of the record is needed to satisfy VA's duty under the VCAA to assist the Veteran.

At the February 2012 hearing, the Veteran testified that he sustained an injury while working in February 2010, received treatment for it at Pottstown Memorial Hospital that day, and that records of such were submitted for the record.  He also reported he received private treatment for his low back disability from Dr. Gabriel at North Whitehall Family Practice in Schnecksville, Pennsylvania.  Records of this reported treatment are not associated with the record before the Board.  The Veteran also testified that Dr. Spangler with Orthopedic Associates of Allentown had prescribed 14 days of bed rest for his low back disability in February 2010.  While the record contains records of the Veteran's treatment for a February 2010 injury by Dr. Spangler, the earliest of these are dated in March 2010 and the most recent are dated in June 2010; there are no records of treatment immediately following the injury, nor is there any mention of prescribed bed rest.  Treatment records dated in June 2010 indicate that the Veteran saw Dr. Spangler for "Work Comp Follow Up" in June 2010.  Records pertaining to any Workman's Compensation claim involving a low back disability are pertinent evidence that must be secured.  The Board also notes that April 2010 records of treatment the Veteran received for his lumbar spine from a Dr. Bruce Nicholson are mostly illegible.  Legible copies of such records should be secured for the record.  In addition, the most recent VA treatment records in the record are dated in August 2010; any updated records of VA treatment the Veteran received for low back disability are constructively of record and must also be secured.  

[The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence requested in conjunction with a claim for increase (to include identifying information and releases for private records) is not furnished within one year after the date of request, the claim is to be considered abandoned.]

Finally, the Veteran also testified that his low back disability has worsened since his most recent VA examination (in August 2010), and in addition to the radiculopathy then noted, he had developed numbness in the knees which (at least once) caused them to give out.  Given the allegation of worsening and the length of the intervening period since the last examination, a contemporaneous examination is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any and all evaluations and treatment he has received for low back disability since January 2010, and to provide the releases necessary for VA to secure complete records of all private evaluations or treatment (that are not in the record).  He must specifically provide identifying information and releases for VA to secure complete records of: (1) treatment he received for a February 2010 injury at the Pottstown Memorial Hospital; (2) treatment he received from Dr. Gabriel at North Whitehall Family Practice; (3) treatment he received from Dr. Spangler at Orthopedic Associates of Allentown (prior to March 2010 and after June 2010); and (4) April 2010 treatment from Dr. Bruce Nicholson.  Furthermore, he must provide releases for VA to secure complete records pertaining to his Workman's Compensation claim following a February 2010 low back injury (to specifically include a copy of any determination on such claim, as well as complete copies of all medical records considered in connection with the claim).  The RO should secure for the record copies of complete clinical records of any and all evaluations or treatment from all providers, to specifically include any prescriptions for bed rest and updated records of all VA treatment the Veteran has received for back disability (i.e., any records dated after August 2010).  If the Veteran does not provide the necessary identifying information/releases for private records sought (specifically including all records pertaining to his Workman's Compensation claim) within a year following the request, the claim should be further processed under 38 C.F.R. § 3.158(a).  If a private provider does not respond to VA's request for records which the Veteran authorized VA to secure, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that pertinent private records are received.

2.  Thereafter, if (and only if) the record is complete (the records sought are received and the claim has not been processed under 38 C.F.R. § 3.158(a)), the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service connected low back disability.  The examiner must review the entire record (to specifically include the records sought above) and relevant medical history.  Any indicated tests or studies (including range of motion studies with reports of any additional limitations due to factors such as pain, use, etc.) should be completed.  The examiner should note whether or not there have been incapacitating episodes of disc disease (and if so, their frequency and duration); neurological symptoms other than those previously noted; and whether the spine is ankylosed. The examiner must also specifically opine whether any current low back pathology, symptoms, and/or impairment of function are attributable solely to intercurrent postservice injury.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


